             Case 3:16-md-02741-VC Document 2698 Filed 02/12/19 Page 1 of 2



 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                               NORTHERN DISTRICT OF CALIFORNIA

 5
                                                      )
 6                                                    )
     IN RE: ROUNDUP PRODUCTS                          )   MDL No. 2741
 7   LIABILITY LITIGATION                             )
                                                      )   Case No. 3:16-md-02741-VC
 8                                                    )
                                                      )   [PROPOSED] ORDER PERMITTING
 9   Hardeman v. Monsanto Co., et al.,                )   PARTIES TO BRING OUTSIDE
     3:16-cv-0525-VC                                  )   EQUIPMENT INTO COURTHOUSE
10   Stevick v. Monsanto Co., et al.,                 )   FOR TRIAL
     3:16-cv-2341-VC                                  )
11                                                    )   AS MODIFIED
     Gebeyehou v. Monsanto Co., et al.,               )
12   3:16-cv-5813-VC                                  )

13

14          In connection with the trial of this matter, the parties are permitted to bring the following

15   equipment into the courthouse:

16          •   Exhibit boards

17          •   Easels

18          •   Printers

19          •   Tablets (for personal attorney use)

20          •   VGA switches

21          •   VGA cabling and electronic cords

22          •   Gaffers Tape

23          •   Laptops for operator of VGA input

24          •   Tech tables

25          •   Monitors

26          •   Projectors

27          •   Projection screens

28          The equipment will be set up on February 19, 2019 unless otherwise ordered.

                                                      -1-
      [PROPOSED] ORDER PERMITTING PARTIES TO BRING OUTSIDE EQUIPMENT INTO COURTHOUSE
                                      3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 2698 Filed 02/12/19 Page 2 of 2


                                                              ES DISTRICT
                                                             T            C
                                                           TA
 1




                                                                                 O
                                                      S
                      12 2019




                                                                                  U
 2   Dated: February ____,




                                                     ED




                                                                                   RT
                                                                    DER      ED




                                                 UNIT
 3                                                          SO OR
                                                 __________________________________
                                                     IT IS                  D
                                                        AS M          ODIFIE




                                                                                         R NIA
 4                                               HONORABLE VINCE CHHABRIA
                                                 UNITED STATES DISTRICT COURT
 5                                                                           hhabr ia




                                                 NO
                                                                   i n c e C
                                                        J u d ge V




                                                                                         FO
 6




                                                  RT




                                                                                     LI
                                                          ER




                                                     H




                                                                                 A
 7
                                                               N                     C
                                                                                 F
                                                                   D IS T IC T O
 8                                                                       R
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -2-
      [PROPOSED] ORDER PERMITTING PARTIES TO BRING OUTSIDE EQUIPMENT INTO COURTHOUSE
                                      3:16-md-02741-VC
